McCLELLAN, J.
The indictment avers the property, alleged to have been larcenously taken, to have been that of the “Montgomery Street Railway, a corporation.” The evidence shows, without dispute, that the property involved was that of the Montgomery Traction Company. There is no testimony tending to connect the “Montgomery Street Railway, a corporation,” with the subject of the alleged larceny, nor to show the identity of tlie two entities. The variance present between the allegation of ownership of the property and the proof thereof is, of course, fatal.
The affirmative charge requested for the defendant should have been given. It is unnecessary to treat other exceptions reserved. The judgment is reversed, and the cause is remanded.
Reversed and remanded.
S'impson, Anderson, and Denson, JJ., concur.